ITEMID: 001-89275
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF CYNARSKI v. POLAND
IMPORTANCE: 4
CONCLUSION: Violation of Article 5 - Right to liberty and security
JUDGES: David Thór Björgvinsson;Giovanni Bonello;Lech Garlicki;Ledi Bianku;Mihai Poalelungi;Nicolas Bratza
TEXT: 5. The applicant was born in 1976 and lives in Warsaw.
6. On 12 November 2003 the applicant was arrested by the police.
7. On 14 November 2003 the Warsaw District Court (Sąd Rejonowy) decided to place the applicant in pre-trial detention in view of the reasonable suspicion that he had stolen four Jaguar cars as a member of an organised criminal gang. The applicant appealed against this decision.
8. On 15 January 2004 the Warsaw Regional Court (Sąd Okręgowy) dismissed his appeal.
9. The applicant’s pre-trial detention was prolonged on 4 February, 16 April and 28 September 2004. The court relied on the reasonable suspicion against the applicant and on the severity of the penalty that might be imposed, making it probable that the applicant would obstruct the proceedings and attempt to put pressure on witnesses.
10. The applicant appealed against all those decisions and applied to be released from detention, but to no avail.
11. On 26 July and 27 October 2005 the Warsaw District Court further prolonged the applicant’s detention on remand, giving identical reasons for its decisions as on previous occasions.
12. As the length of the applicant’s detention had reached the statutory time-limit of two years laid down in Article 263 § 3 of the Code of Criminal Procedure (Kodeks postępowania karnego) the District Court made several applications to the Warsaw Court of Appeal for the applicant’s detention to be prolonged beyond that term. On 8 November 2005 and 10 March 2006 the Court of Appeal granted the application. The court justified its decisions with reference to the reasonable suspicion that the applicant had committed the offences and the complexity of the case, which concerned an organised criminal gang. The court also held that the measure was justified by the severity of the sentence to which the applicant was liable. On both occasions, however, the court decided to prolong the applicant’s detention for a period shorter than had been requested by the trial court and instructed it to intensify its efforts to finish the trial, given that the most severe preventive measure had been applied to the applicant for a lengthy period.
13. On 9 June 2006 the Warsaw Court of Appeal prolonged the applicant’s detention until 11 November 2006, reiterating the grounds given previously.
14. On 26 October 2006 the Warsaw District Court decided to release the applicant from detention and to place him under the supervision of the police. The court considered that it could not be excluded that the applicant would be sentenced to a prison term amounting to the period he had already spent in detention on remand. The court also found that police supervision would secure the proper course of the proceedings. On the same day the applicant was released from detention.
15. In 2006 the trial court held 18 hearings. On 31 January 2007 it gave a judgment. The applicant was convicted of membership of an organised criminal gang involved in stealing cars and of having stolen three Jaguars. He was sentenced to four years and six months’ imprisonment.
16. The applicant lodged an appeal against the judgment. On 19 March 2008 the Warsaw Regional Court quashed the impugned judgment and remitted the case.
17. The proceedings are still pending before the trial court.
18. The relevant domestic law and practice concerning the imposition of pre-trial detention (aresztowanie tymczasowe), the grounds for its extension, release from detention and rules governing other “preventive measures” (środki zapobiegawcze) are set out in the Court’s judgments in the cases of Gołek v. Poland, no. 31330/02, §§ 27-33, 25 April 2006 and Celejewski v. Poland, no. 17584/04, §§ 22-23, 4 August 2006.
VIOLATED_ARTICLES: 5
